Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

HIGH-PERFORMANCE MEMBRANE ELECTRODE UNIT AND THE USE THEREOF IN FUEL CELLS

Examiner: Adam Arciero	S.N. 17/866,978	Art Unit 1727		December 1, 2022

DETAILED ACTION
The Application filed on July 18, 2022 has been entered. Claims 32-63 are currently pending and have been fully considered. 

Terminal Disclaimer
The terminal disclaimer filed on July 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No: 10/589,844 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Objections
Claim 56 is objected to because of the following informalities: the claim is a duplicate claim to claim 53. Appropriate correction is required.
Claim 61 is objected to because of the following informalities: the claim states an upper limit of 1500 m which appears to be a typographical error and is intended to read “nm”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claim 32 contains all the limitations of dependent claim 60. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32-48, 50-52, 54-55, 58-60 and 62-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bjerrum et al. (WO 01/18894 A2, found in IDS dated 07/25/2022) in view of Ishihara et al. (US 2005/0085379 A1, found in IDS dated 07/25/2022).
As to Claims 32, 51, 54, 60 and 63, it is noted that the “consists essentially of” language does not apply any limits to the membrane because of the language of “at least one alkaline polyazole” and the further recitation wherein the membrane “includes at least one mineral acid”. Bjerrum et al. discloses fuel cell comprising a membrane electrode assembly comprising an acid-doped solid electrolyte including at least one polymer with at least one nitrogen atom (polybenzimidazole) (pg. 9, line 15 to pg. 10, line 5) and at least one mineral acid (phosphoric acid) (pg. 13, lines 19-30). Bjerrum et al. discloses wherein at least one electrode comprises a catalyst comprising a composite of platinum with chromium, titanium or tungsten (pg. 16, lines 20-26).  Bjerrum et al. discloses wherein the cathode comprises a platinum loading of 1 mg/cm2 (pg.17, lines 4-17). Bjerrum et al. discloses wherein the anode and the cathode each comprise a catalyst supported on carbon (col. 11, lines 22-42 of US 6,946,211). Bjerrum et al. discloses wherein the catalyst loading of the membrane electrode unit is 0.1 mg/cm2 to 1.0 mg/cm2 (pg. 17, lines 4-17). Bjerrum et al. teaches the importance of the conductivity of the membrane in terms of being a result-effective variable, wherein a high conductivity membrane can provide a fuel cell that can operate efficiently at high temperatures and maintain good mechanical strength (Abstract). The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05. Bjerrum et al. further discloses wherein the fuel cell operates with a hydrogen-rich fuel and an oxygen-containing gas (such as air) (Abstract and col. 1, lines 10-20). Bjerrum et al. does not specifically disclose wherein the catalyst comprises platinum and nickel or the claimed current density of the membrane electrode unit.
However, Ishihara et al. teaches of a phosphoric acid fuel cell catalyst comprising a platinum alloy wherein the alloyed metal can be nickel or chromium or titanium and wherein the platinum/nickel catalyst is supported on a conductive carbon powder (paragraph [0014]). Ishihara et al. is clearly teaching that Ni and Ti or Cr for use with platinum as a catalyst for a phosphoric acid fuel cell electrode are considered functionally equivalent. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the Pt/Ni catalyst layer of Ishihara et al. for the Pt/Ti catalyst layer of Bjerrum et al., because Ishihara et al. teaches that they are recognized equivalents. See MPEP 2143, KSR. Furthermore, it would have been obvious at the time of the invention to modify the catalyst of Bjerrum et al. with a Pt/Ni catalyst, because Ishihara et al. teaches that a catalyst which exhibits high catalytic activity over long periods can be provided (Abstract). Ishihara et al. further teaches wherein the particle size of the platinum/nickel catalyst is 2-100 nm (paragraph [0015]). Ishihara et al. further recognizes the particle diameter of the catalyst particles to be a result-effective variable and teaches that when the particle diameter is too small, insufficient activity results and when the particle diameter is too large, it is often difficult to support the fine metal particles stably (paragraph [0029]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the platinum/nickel catalyst of modified Bjerrum et al. with a particle size of 2-20 nm because Ishihara et al. teaches that a catalyst which exhibits high catalytic activity over long periods can be provided (Abstract).  In addition, the courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05, II, B.  In addition, it is the position of the Office that the membrane of modified Bjerrum et al. inherently has the claimed conductivity and the claimed current density, because the membrane of the prior arts and the claimed invention are structurally and materially the same.  See MPEP 2112.  
As to Claim 33, Bjerrum et al. discloses wherein the membrane comprises a polymer blend of more than one polymer (pg. 9, line 15 to pg. 10, line 13).
As to Claim 34, Bjerrum et al. discloses wherein said membrane comprises para-polybenzimidazoles (pg. 9, lines 29-35).
As to Claims 35-47 and 52, it is noted that claims 9-22 and 32 are product-by-process claims. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the membrane of modified Bjerrum et al. is the same as the membrane of claim 1, Applicant’s process is not given patentable weight in this claim.
As to Claim 48, Bjerrum et al. discloses wherein the catalyst layers face the electrolyte (pg. 18, lines 30-34).
As to Claims 50 and 58-59, Ishihara et al. teaches wherein the particle size of the platinum/nickel catalyst is 2-100 nm and wherein the carbon carrier particles are at least 10 times greater in diameter (paragraphs [0015] and [0029]). Ishihara et al. further recognizes the particle diameter of the catalyst particles to be a result-effective variable and teaches that when the particle diameter is too small, insufficient activity results and when the particle diameter is too large, it is often difficult to support the fine metal particles stably (paragraph [0029]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the platinum/nickel catalyst of modified Bjerrum et al. with a particle size of 2-20 nm because Ishihara et al. teaches that a catalyst which exhibits high catalytic activity over long periods can be provided (Abstract). In addition, the courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05, II, B.
As to Claim 55, Bjerrum et al. discloses a carbon black support for the catalyst (pg. 16, lines 20-35).
As to Claim 62, Bjerrum et al. discloses wherein the fuel cell operates with a hydrogen-rich fuel (fed to the anode) and an oxygen-containing gas (such as air, fed to the cathode) (Abstract and col. 1, lines 10-20).
Claim 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bjerrum et al. (WO 01/18894 A2, found in IDS dated 07/25/2022) in view of Ishihara et al. (US 2005/0085379 A1, found in IDS dated 07/25/2022), as applied to claims 32-48, 50-52, 54-55, 58-60 and 62-63 above, and in further view of Kiefer et al. (US 2005/0084727 A1, found in IDS dated 07/25/2022).
As to Claim 49, modified Bjerrum et al. do not specifically disclose wherein the catalyst layer has a thickness of 0.1 to 50 microns.
However, Kiefer et al. teaches of a catalyst layer with a preferable thickness in the range of 1 to 1,000 microns (paragraph [0174]).  This overlaps the claimed ranges.  The courts have held that when “a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the thickness of the catalyst layer to be within the claimed range because Kiefer et al. teaches that the thickness is preferable for use within a fuel cell (paragraph [0174]).  In addition, the courts have held that “a person with ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so.”  See KSR, MPEP 2143, I, G.

Claims 53 and 56-57 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bjerrum et al. (WO 01/18894 A2, found in IDS dated 07/25/2022) in view of Ishihara et al. (US 2005/0085379 A1, found in IDS dated 07/25/2022), as applied to claims 32-48, 50-52, 54-55, 58-60 and 62-63 above, and in further view of Keck et al. (US 5,068,161, found in IDS dated 07/25/2022).
As to Claims 53 and 56-57, Bjerrum et al. does not specifically disclose the claimed catalyst amounts of platinum and nickel.
However, Keck et al. teaches wherein the amount of Pt to Ni is 20-60 wt%, which overlaps with the claimed ratio (Abstract). It would have been obvious at the time of the invention to modify the catalyst of Bjerrum et al. with a Pt/Ni catalyst within the claimed ratio, because Keck et al. teaches that such a catalyst provides for superior properties with high activity thereby increasing performance of the fuel cell (col. 3, lines 37-49).  

Claim 61 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bjerrum et al. (WO 01/18894 A2, found in IDS dated 07/25/2022) in view of Ishihara et al. (US 2005/0085379 A1, found in IDS dated 07/25/2022) as applied to claims 32-48, 50-52, 54-55, 58-60 and 62-63 above and in further view of Calundann et al. (US 2004/0096734 A1, found in IDS dated 07/25/2022).
As to Claim 61, Bjerrum et al. discloses wherein the thickness of the membrane is 60-180 microns (pg. 19, lines 7-8). Modified Bjerrum et al. does not specifically disclose the claimed degree of doping.
However, Calundann et al. teaches of a phosphoric acid fuel cell comprising a membrane having phosphoric acid having a degree of doping expressed as mole per acid per repeat unit of 10-50 (paragraph [0069]). This overlaps the claimed ranges. The courts have held that when “a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). In addition, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the membrane of modified Bjerrum et al. with a doping degree of 10-50, because Calundann et al. teaches that a membrane having excellent chemical and thermal properties can be provided (Abstract).

Conclusion
This is a continuation of applicant's earlier Application No. 10/589,844. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727